              Case 19-11739-LSS   Doc 677-1   Filed 04/23/20   Page 1 of 3




                                  EXHIBIT 1
                   Declaration of John Hester




43276044 v3
                 Case 19-11739-LSS              Doc 677-1       Filed 04/23/20        Page 2 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                   Case No. 19-11739 (LSS)

                                     Debtors.                  (Jointly Administered)



    DECLARATION OF JOHN HESTER IN SUPPORT OF EMPLOYEES’ RETIREMENT
        SYSTEM OF ALABAMA AND TEACHERS’ RETIREMENT SYSTEM OF
     ALABAMA’S SECOND (2ND) OMNIBUS (NON-SUBSTANTIVE) OBJECTION TO
        CLAIMS PURSUANT TO SECTION 502 OF THE BANKRUPTCY CODE,
        BANKRUPTCY RULES 3001, 3003, AND 3007, AND LOCAL RULE 3007-1

          I, John Hester, pursuant to 28 U.S.C. § 1746, declare:

          1.       I am the Chief Financial Officer for iPic Theaters, LLC (the “Buyer”).

          2.       I have read the Employees’ Retirement System of Alabama and Teachers’

Retirement System of Alabama’s Second (2nd) Omnibus (Non-Substantive) Objection to Claims

Pursuant to Section 502 of the Bankruptcy Code, Bankruptcy Rules 3001, 3003, and 3007, and

Local Rule 3007-1 (the “Objection”),2 filed by the Employees’ Retirement System of Alabama

and Teachers’ Retirement System of Alabama (together, “RSA”), and am directly, or by and

through other personnel or representatives of the Debtors and Buyer, reasonably familiar with the

Disputed Claims and the information contained in the Objection. I am authorized to execute this

Declaration.

          3.       The factual information contained in the Objection is true and correct to the best of



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media, LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.

2
    Capitalized terms undefined herein shall have the meanings ascribed to them in the Objection.


43276044 v3
               Case 19-11739-LSS         Doc 677-1     Filed 04/23/20     Page 3 of 3




my knowledge, information, and belief.

          4.     RSA has determined, based upon my review and determination to the best of my

knowledge, information, and belief, insofar as I have been able to ascertain after reasonable

inquiry, that the claim identified on Exhibit A to the Proposed Order is a claim that was filed by a

governmental unit after the passage of the Governmental Bar Date.

          5.     RSA has determined, based upon my review and determination to the best of my

knowledge, information, and belief, insofar as I have been able to ascertain after reasonable

inquiry, that the claims identified on Exhibit B to the Proposed Order are not supported by

sufficient documentation or information and have no basis in the Debtors’ books and records. In

evaluating the Insufficient Documentation Claims, the RSA has, in conjunction with the Buyer:

(a) reviewed the claims and all supporting information and documentation provided therewith, if

any; (b) made reasonable efforts to research the claims on the Debtors’ Books and Records in

conjunction with the Buyer; and (c) determined such documentation does not provide prima facie

evidence of the validity and amount of the claims.

          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.



Executed on April 23, 2020                             /s/ John Hester
                                                       Name: John Hester
                                                       Title: Chief Financial Officer




43276044 v3                                        2
